In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-1892

B ODUM USA, INC.,
                                                  Plaintiff-Appellant,
                                  v.

L A C AFETIÈRE, INC.,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 07 C 6302—Matthew F. Kennelly, Judge.



   A RGUED S EPTEMBER 11, 2009—D ECIDED S EPTEMBER 2, 2010




 Before E ASTERBROOK, Chief Judge, and P OSNER and
W OOD , Circuit Judges.
  E ASTERBROOK, Chief Judge. From the mid-1950s through
1991, Société des Anciens Etablissements Martin S.A.
(“Martin”) distributed a successful French-press coffee
maker known as the Chambord. A French-press coffee
maker (called a cafetière à piston in France) is a carafe
in which hot water is mixed with coffee grounds. When
the brewing is complete, a mesh screen attached to a rod
2                                             No. 09-1892

drives the grounds to the bottom of the carafe. Clear
coffee then can be poured from the top. In 1991 Bodum
Holding purchased all of Martin’s stock. Today subsidi-
aries of Bodum Holding sell throughout the world coffee
makers that use the Chambord design and name.
  Martin’s principal investor and manager was Louis-
James de Viel Castel, who had other businesses. One of
these, the British firm Household Articles Ltd., sold a
French-press coffee maker that it called La Cafetière,
which closely resembles the Chambord design. Viel Castel
wanted to continue Household’s business after Bodum
bought Martin. So Viel Castel and Jørgen Jepsen Bodum,
the main investor in Bodum Holding, negotiated. An
early draft agreement provided that Household could
sell the Chambord design in the United Kingdom, but
nowhere else. After several rounds of revisions, however,
the agreement provided that Household would never
sell a French-press coffee maker in France, that it would
not use the trade names Chambord or Melior, and that
for four years it would not distribute through the im-
porters, distributors, or agents that Martin employed
during 1990–91. The agreement was signed, and Bodum
Holding acquired Martin.
  La Cafetière, Inc., was incorporated in Illinois in 2006
to serve as the distributor of Household’s products in
the United States. One of these is the La Cafetière
model, which carries the name “Classic” in this country.
To avoid confusion between the corporation (which
since 2008 has been one of Household’s subsidiaries) and
the product, we refer to the distributor as “Household.”
No. 09-1892                                             3

Household has itself been renamed The Greenfield
Group, but we stick with the original name for simplicity.
Bodum Holding’s US distributor (Bodum USA, Inc.) filed
this suit under federal and state law, contending that
the sale of any coffee maker similar to the Chambord
design violates Bodum’s common-law trade dress. Trade
dress, a distinctive appearance that enables consumers
to identify a product’s maker, is a form of trademark. See
Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992).
The Chambord design is not registered as Bodum’s trade-
mark, but common-law marks may be enforced under
both 15 U.S.C. §1125(a), a part of the Lanham Act, and 815
ILCS 510/2(a). Household contends that the 1991 agree-
ment permits it to sell the La Cafetière design anywhere
in the world, except France, provided that it does not
use the words Chambord or Melior—and Household
has never used either of those marks. The district court
agreed with this contention and granted summary judg-
ment in Household’s favor. 2009 U.S. Dist. L EXIS 25555
(N.D. Ill. Mar. 24, 2009).
  The Chambord design and the La Cafetière design are
indeed similar, and although they are not identical a
casual coffee drinker (or purchaser) would have trouble
telling them apart. Here are pictures:
4                                   No. 09-1892




Chambord design, full   Chambord design, empty
No. 09-1892                                                 5




La Cafetière design, full        La Cafetière design, empty


The right-hand version of the La Cafetière design looks
closer to the Chambord design because of the domed lid
and the ball on the piston. Household calls one design
the Classic and the other the Optima; the parties do not
make anything of the difference.
   Bodum assumes that the proprietor of any distinc-
tive design has an intellectual-property right in this design,
which it alone can sell. That assumption is unwarranted.
The Chambord design is distinctive—so much so that
Martin received a design patent for it—but the patent
expired many years ago. After a patent expires, other
firms are free to copy the design to the last detail in
order to increase competition and drive down the price
6                                                  No. 09-1892

that consumers pay. See, e.g., Bonito Boats, Inc. v. Thunder
Craft Boats, Inc., 489 U.S. 141 (1989); Sears, Roebuck & Co. v.
Stiffel Co., 376 U.S. 225 (1964). See also Jay Franco &
Sons, Inc. v. Franek, No. 09-2155 (7th Cir. Aug. 11, 2010);
Specialized Seating, Inc. v. Greenwich Industries, L.P., No. 07-
1435 (7th Cir. Aug. 11, 2010). A distinctive design may
be protected as a trademark only if it has acquired second-
ary meaning—that is, if consumers associate the design
with a particular manufacturer—and the design’s iden-
tifying aspects are not functional. See Wal-Mart Stores,
Inc. v. Samara Brothers, Inc., 529 U.S. 205 (2000). Bodum
has not produced evidence that the Chambord de-
sign has secondary meaning, so that purchasers of a
La Cafetière coffee maker think that they are getting one
of Bodum’s products. But because Household has not
asked us to affirm the district court on this ground, we
move on to the contract.
  Here is the critical language, from Article 4 of the
contract:
    In consideration of the compensation paid to
    Stockholder [Viel Castel] for the stocks of [Martin,]
    Stockholder guarantees, limited to the agreed
    compensation, see Article 2, that he shall not—for
    a period of four (4) years—be engaged directly
    or indirectly in any commercial business related
    to manufacturing or distributing [Martin’s] prod-
    ucts . . . . . . .
    Notwithstanding Article 4 [Bodum Holding] agrees
    that Stockholder through Household . . . can
    manufacture and distribute any products similar
No. 09-1892                                                7

    to [Martin’s] products outside of France. It is
    expressly understood that Household [ ] is not
    entitled, directly or indirectly, to any such
    activity in France, and that Household [ ] further-
    more is not entitled, directly or indirectly,
    globally to manufacture and/or distribute coffee-
    pots under the trade marks and/or brand names
    of “Melior” and “Chambord,” held by [Martin].
    Stockholder agrees that Household [ ] is not enti-
    tled to use for a period of four (4) years the im-
    porters, distributors, and agents which [Martin]
    uses and/or has used the last year. Any violation
    of these obligations will constitute a breach of
    Stockholder’s obligation according to Article 4.
The parties agree that this is an accurate translation of the
French original, and that French substantive law governs
its interpretation. The district judge thought that the
contract is clear and that Household can sell its
La Cafetière outside of France, if it does not use the
Chambord or Melior names. Even if the La Cafetière or
Classic model is identical to the Chambord model
(which it is not, as a glance at the illustrations shows), a
thing identical to something else also is “similar” to it.
  Bodum contends that, under French law, the parties’
intent prevails over the written word. Article 1156 of the
French Civil Code provides: “One must in agreements
seek what the common intention of the contracting
parties was, rather than pay attention to the literal
meaning of the terms.” (Again this is an agreed transla-
tion, as are all other translations in this opinion.) Jørgen
8                                             No. 09-1892

Bodum has submitted an affidavit declaring that he
understood the contract to limit Household’s sales
of the La Cafetière model to the United Kingdom and
Australia. This means, Bodum Holding insists, that
there must be a trial to determine the parties’ intent. It
supports this position with the declaration of Pierre-Yves
Gautier, a Professor of Law at Université Panthéon-Assas
Paris II, who Bodum tenders as an expert on French
law. Household has replied with declarations from
two experts of its own.
  Although Fed. R. Civ. P. 44.1 provides that courts
may consider expert testimony when deciding questions
of foreign law, it does not compel them to do so—for the
Rule says that judges “may” rather than “must” receive
expert testimony and adds that courts may consider
“any relevant material or source”. Judges should use
the best of the available sources. The Committee Note
in 1966, when Rule 44.1 was adopted, explains that a
court “may engage in its own research and consider any
relevant material thus found. The court may have at its
disposal better foreign law materials than counsel have
presented, or may wish to reexamine and amplify
material that has been presented by counsel in partisan
fashion or in insufficient detail.”
  Sometimes federal courts must interpret foreign
statutes or decisions that have not been translated into
English or glossed in treatises or other sources. Then
experts’ declarations and testimony may be essential.
But French law, and the law of most other nations that
engage in extensive international commerce, is widely
No. 09-1892                                                9

available in English. Judges can use not only accepted
(sometimes official) translations of statutes and deci-
sions but also ample secondary literature, such as treatises
and scholarly commentary. It is no more necessary to
resort to expert declarations about the law of France
than about the law of Louisiana, which had its origins
in the French civil code, or the law of Puerto Rico, whose
origins are in the Spanish civil code. No federal judge
would admit “expert” declarations about the meaning
of Louisiana law in a commercial case.
  Trying to establish foreign law through experts’ declara-
tions not only is expensive (experts must be located and
paid) but also adds an adversary’s spin, which the court
then must discount. Published sources such as treatises
do not have the slant that characterizes the warring
declarations presented in this case. Because objective,
English-language descriptions of French law are readily
available, we prefer them to the parties’ declarations.
See Sunstar, Inc. v. Alberto-Culver Co., 586 F.3d 487, 495–96
(7th Cir. 2009); Abad v. Bayer Corp., 563 F.3d 663, 670–71
(7th Cir. 2009).
  Article 1156 says that courts must seek the parties’
“common intention”—which means their joint intent, not
one side’s unilateral version. Jørgen Bodum tells us
what he understood by the contract, but Bodum
Holding does not offer any evidence of statements by
Viel Castel that would tend to demonstrate that this
view is mutual. For its part, Household offers the con-
tract’s negotiating history, which French law takes to be
a more reliable indicator of intent than the litigants’ self-
10                                              No. 09-1892

serving declarations. See Alberto Luis Zuppi, The Parol
Evidence Rule: A Comparative Study of the Common Law, the
Civil Law Tradition, and Lex Mercatoria, 35 Ga. J. Int’l &
Comp. L. 233, 258–60 (2007).
  Article 1341 of the Civil Code forbids evidence about
what negotiators said to one another—often called parol
evidence in the United States—when the value of the
dispute exceeds 5,000 francs (roughly 800 euros). The
value of the dispute between Bodum and Household
exceeds 5,000 francs, so what the negotiators said to each
other is irrelevant under Art. 1341. This constraint illus-
trates the proposition that although “as a general rule,
French and German law do not limit the admissibility
of relevant external materials in the process of interpreta-
tion . . . this does not mean that it is easy for a party
to induce a court to rely on extrinsic evidence in order
to ‘add to, vary or contradict a deed or other written
instrument.’ On the contrary, civilian systems are
acutely aware of the need to strike a balance between
the desire to achieve a materially ‘right’ outcome on the
one hand, and the struggle for legal certainty on the other.
As a consequence, they are extremely reluctant to
admit that the wording of a contract concluded in writing
might be overridden by other factors . . . . Extrinsic evi-
dence can, however, be used for the purposes of inter-
preting a written document that contains internal contra-
dictions or is otherwise unclear”—something true of
American law as well. Stefan Vogenauer, “Interpretation
of Contracts: Concluding Comparative Observations,” in
Contract Terms 123, 135–36 (Andrew Burrows & Edwin
Peel eds. 2007).
No. 09-1892                                                 11

  Article 110–3 of the Commercial Code is more tolerant of
oral parol evidence, but it is not clear whether the Com-
mercial Code governs the sale to Bodum Holding of Viel
Castel’s stock in Martin. The Commercial Code applies to
“all obligations between dealers, merchants, and bankers”.
Art. 110–2. The contract by which Viel Castel sold his
stock was a hybrid, affecting the business of Household
as a merchant at the same time as it affected Viel
Castel as an investor. It is unnecessary to decide whether
Art. 110–3 applies, however, because Bodum Holding
does not offer any parol evidence that would tend to
show Viel Castel’s oral agreement with Jørgen Bodum’s
beliefs. This leaves the written record.
  The negotiating history is straightforward. Bodum’s
lawyers submitted an initial draft for Viel Castel’s consid-
eration. The relevant provision said this:
    In consideration of the compensation paid to
    Stockholder [Viel Castel] for the stock of [Martin,]
    Stockholder guarantees that he shall not—for an
    indefinite period of time—be engaged directly or
    indirectly in any commercial business related to
    manufacturing and/or distributing [Martin’s]
    products . . . . . . .
    Notwithstanding article 4 [Bodum Holding] agrees
    that Stockholder through Household . . . can
    manufacture and distribute any products within
    the United Kingdom. It is expressly understood
    that Household [ ] is not entitled, directly or indi-
    rectly, to distribute products outside the United
    Kingdom.
12                                              No. 09-1892

Viel Castel rejected this proposal and negotiated to
allow Household the right to sell the La Cafetière design
outside the United Kingdom. The next draft said this:
     Notwithstanding Article 4 [Bodum Holding]
     agrees that Stockholder [Viel Castel] through
     Household . . . can manufacture and distribute
     any products within the United Kingdom. It is
     expressly understood that Household [ ] is not
     entitled, directly or indirectly, globally to manu-
     facture and/or distribute coffee-pots under the
     trade marks and/or brand names of “Melior”
     and “Chambord”. [Bodum Holding] agrees that
     Household [ ] with the limitation mentioned in
     the previous sentence outside of the United King-
     dom on markets where Household [ ] prior to
     signing of this Agreement has proved to [Bodum
     Holding] that he is already manufacturing/distrib-
     uting products can manufacture and distribute
     products which, directly or indirectly, do not com-
     pete with the business of the Company as run to-
     day.
This, too, was unacceptable to Viel Castel. Eventually the
parties signed the final version that we quoted several
pages ago. The lesson is easy to grasp. The initial draft
placed on Household the sort of restriction that Jørgen
Bodum imputes to the final version. But the final version
allows Household to sell the La Cafetière design any-
where except France—provided that it does not use
the Chambord or Melior names (which Household has
never done) and does not use Martin’s supply channels
for four years (a promise Household kept).
No. 09-1892                                              13

   The Cour de Cassation (France’s highest civil court)
has concluded that a clear and precise contract must not
be “denatured” by resort to one party’s declaration of
intent. See Jacques H. Herbots, “Interpretation of Con-
tracts” in The Elgar Encyclopedia of Comparative Law 334–35
(2006); Cass. 2e civ., March 8, 2006, Bull. Civ. II, No. 66.
Article 4 of this contract is clear and precise as it
stands; the negotiating history shows that it means what
it says. And we are not the first court to reach this con-
clusion. Bodum and another of Household’s subsidiaries
litigated in Denmark. Relying heavily on the negotiating
history, the Court of Randers concluded, in a judgment
dated February 8, 2008 (Case FS 40-6066/2007), that
Article 4 means exactly what the district judge held in
this litigation. The Court of Randers reached its judg-
ment under French law (which a choice-of-law clause
in the contract requires). The judgment was affirmed by
the Western Danish High Court on May 12, 2009 (Appeal
No. V.L. B-0329-08, Ref. No. 138212). It would not be
sensible to create an international conflict about the
interpretation of this contract. Denmark is a civil-law
nation, and a Danish court’s understanding and applica-
tion of the civil-law tradition is more likely to be ac-
curate than are the warring declarations of the paid
experts in this litigation.
  When the facts are undisputed, interpretation of contrac-
tual language is a question of law for the judge. See PSI
Energy, Inc. v. Exxon Coal USA, Inc., 17 F.3d 969, 971 (7th
Cir. 1994). Bodum contends that the French preference
for intent over text means that interpretation must be a
question of fact. But in the United States, too, contractual
14                                               No. 09-1892

interpretation seeks to find the parties’ shared intent.
And in the United States, as in France, this is done by
objective means (through devices such as the negotiating
history) rather than attempting to read the parties’ minds.
See Skycom Corp. v. Telstar Corp., 813 F.2d 810 (7th Cir.
1987).
  If this dispute were proceeding in France, it would not
be submitted to lay jurors (which France does not use) or
even to a judge. It would be submitted to an arbitral
panel of business executives, the International Court of
Commerce in Paris, as Article 18 of the contract pro-
vides. Bodum has not asked that this dispute be
arbitrated, in Chicago or Paris, although that might have
been preferable. That the suit depends on a mixture of
U.S. trademark law and French contract law would not
prevent arbitration. See Mitsubishi Motors Corp. v. Soler
Chrysler-Plymouth, Inc., 473 U.S. 614 (1985); Omron
Healthcare, Inc. v. Maclaren Exports Ltd., 28 F.3d 600 (7th
Cir. 1994); Baxter International, Inc. v. Abbott Laboratories,
315 F.3d 829 (7th Cir. 2003). Having chosen to litigate in
Chicago rather than arbitrate in Paris, however, Bodum
must abide by the forum’s procedural doctrines, such as
the allocation of tasks between judge and jury. See
Mayer v. Gary Partners & Co., 29 F.3d 330 (7th Cir. 1994).
  Bodum insists that, if the 1991 contract means what we
have concluded it means, the agreement is invalid as a
“naked license” of a trademark. American law forbids
“naked” transfers of trademarks. TMT North America, Inc.
v. Magic Touch GmbH, 124 F.3d 876 (7th Cir. 1997). A
business cannot sell a name divorced from a product,
No. 09-1892                                              15

because a trademark is significant only to the extent it
helps consumers associate a product with a producer.
But Bodum did not sell a naked trademark to Household.
Before 1991, Martin and Household had allocated rights
to the Chambord design: Martin sold coffee makers
embodying this design in some nations, Household in
others. The 1991 contract continued that division. The
names Chambord and Melior went to Bodum; the
design stayed where it was, and Household promised not
to sell it in France, where in 1991 Martin did about 70%
of its business. No transfer of any rights to Household
occurred; the transfer was from Martin to Bodum, with
a reservation of some existing rights in Household.
People are free to use contracts to allocate rights to prod-
ucts’ designs. See Aronson v. Quick Point Pencil Co., 440
U.S. 257 (1979).
  None of the other arguments requires discussion. The
judgment is affirmed.




  P OSNER, Circuit Judge, concurring. I join the majority
opinion, and write separately merely to express
emphatic support for, and modestly to amplify, the
court’s criticism of a common and authorized but
unsound judicial practice. That is the practice of trying
16                                               No. 09-1892

to establish the meaning of a law of a foreign country
by testimony or affidavits of expert witnesses, usually
lawyers or law professors, often from the country in
question. For earlier criticism, see Sunstar, Inc. v. Alberto-
Culver Co., 586 F.3d 487, 495-96 (7th Cir. 2009).
   The contract in this case is in writing and unambigu-
ously entitles the defendant to continue to sell its “Clas-
sic” coffee maker in the United States, because, although
it is a product “similar” to the plaintiff’s coffee maker,
only in France is the defendant forbidden to sell
products “similar” to the plaintiff’s products. The plain-
tiff argues that nevertheless it is entitled to a trial at
which Jørgen Bodum, its principal, would testify that
part of the deal the parties thought they were making,
although it is not reflected in the written contract, was
that the defendant would be barred from selling its
“Classic” coffee maker in the United States because it is
identical rather than merely “similar” to the plaintiff’s
“Chambord” coffee maker. (Yet the plaintiff concedes
in its reply brief that “it may certainly be true that all
identical products are similar.”) The issue of contractual
interpretation is governed by French law.
  Rule 44.1 of the Federal Rules of Civil Procedure pro-
vides that a federal court, “in determining foreign
law, . . . may consider any relevant material or source,
including testimony, whether or not submitted by a
party or admissible under the Federal Rules of Evi-
dence.” The committee note explains that the court “may
engage in its own research and consider any relevant
material thus found. The court may have at its disposal
No. 09-1892                                                17

better foreign law materials than counsel have pre-
sented, or may wish to reexamine and amplify material
that has been presented by counsel in partisan fashion
or in insufficient detail.” Thus the court doesn’t have to
rely on testimony; and in only a few cases, I believe, is
it justified in doing so. This case is not one of them.
  The only evidence of the meaning of French law that
was presented to the district court or is found in the
appellate record is an English translation of brief
excerpts from the French Civil Code and affidavits by
three French law professors (Pierre-Yves Gautier for the
plaintiff and Christophe Caron and Jérôme Huet for the
defendant, with Huet’s affidavit adding little to Caron’s).
The district court did no research of its own, but relied
on the parties’ submissions.
   When a court in one state applies the law of another, or
when a federal court applies state law (or a state court
federal law), the court does not permit expert testimony
on the meaning of the “foreign” law that it has to apply.
Sunstar, Inc. v. Alberto-Culver Co., supra, 586 F.3d at 495;
Nationwide Transport Finance v. Cass Information Systems,
Inc., 523 F.3d 1051, 1058-59 (9th Cir. 2008); Montgomery
v. Aetna Casualty & Surety Co., 898 F.2d 1537, 1541 (11th
Cir. 1990); Magee v. Huppin-Fleck, 664 N.E.2d 246, 249
(Ill. App. 1996). This is true even when it’s the law of
Louisiana, see, e.g., Executors of McDonogh v. Murdoch, 56
U.S. (15 How.) 367, 405-06 (1853); Central States, Southeast &
Southwest Areas Pension Fund v. Creative Development Co.,
232 F.3d 406, 417-18 (5th Cir. 2000), which is based to a
significant degree on the Code Napoléon (curiously,
18                                               No. 09-1892

adopted by Louisiana after the United States acquired
Louisiana from France). Id.; Maher v. City of New Orleans,
371 F. Supp. 653, 657-61 (E.D. La. 1974); Rodolfo Batiza,
“The Louisiana Civil Code of 1808: Its Actual Sources and
Present Relevance,” 46 Tulane L. Rev. 4, 11-12 (1971);
Vernon Valentine Palmer, “The French Connection
and the Spanish Perception: Historical Debates and Con-
temporary Evaluation of French Influence on Louisiana
Civil Law,” 63 La. L. Rev. 1067, 1072-77 (2003).
  Yet if the law to be applied is the law of a foreign coun-
try, even a country such as the United Kingdom, Canada,
or Australia in which the official language is English
and the legal system derives from the same source
as ours, namely the English common law, our courts
routinely rely on lawyers’ testimony about the meaning
of the foreign law. See, e.g., Schexnider v. McDermott Int’l,
Inc., 868 F.2d 717, 719 n. 2 (5th Cir. 1989) (per curiam);
Sphere Drake Ins. Ltd. v. All American Life Ins. Co., 221
F. Supp. 2d 874, 884-86 (N.D. Ill. 2002); ID Security
Systems Canada, Inc. v. Checkpoint Systems, Inc., 198 F. Supp.
2d 598, 622-23 (E.D. Pa. 2002). Not only rely but some-
times suggest, incorrectly in light of Rule 44.1, that testi-
mony is required for establishing foreign law. E.g., Interpane
Coatings, Inc. v. Australia & New Zealand Banking Group
Ltd., 732 F. Supp. 909, 917 (N.D. Ill. 1990).
  Lawyers who testify to the meaning of foreign law,
whether they are practitioners or professors, are paid for
their testimony and selected on the basis of the conver-
gence of their views with the litigating position of the
client, or their willingness to fall in with the views urged
No. 09-1892                                              19

upon them by the client. These are the banes of expert
testimony. When the testimony concerns a scientific or
other technical issue, it may be unreasonable to expect
a judge to resolve the issue without the aid of such testi-
mony. But judges are experts on law, and there is an
abundance of published materials, in the form of treatises,
law review articles, statutes, and cases, all in English
(if English is the foreign country’s official language), to
provide neutral illumination of issues of foreign law.
I cannot fathom why in dealing with the meaning of
laws of English-speaking countries that share our legal
origins judges should prefer paid affidavits and testi-
mony to published materials.
  It is only a little less perverse for judges to rely on
testimony to ascertain the law of a country whose official
language is not English, at least if is a major country and
has a modern legal system. Although most Americans are
monolingual, including most judges, there are both
official translations of French statutes into English,
Legifrance, “Codes and Texts,” http://195.83.177.9/code/
index.phtml?lang=uk (visited Aug. 4, 2010), and abundant
secondary material on French law, including French
contract and procedural law, published in English. Barry
Nicholas, The French Law of Contract (2d ed. 1992); Denis
Tallon, “Contract Law,” in Introduction to French Law 205
(George A. Bermann & Etienne Picard eds. 2008); Loïc
Cadiet & Soraya Amrani-Mekki, “Civil Procedure,” in
Introduction to French Law, supra, at 307; Stefan Vogenauer,
“Interpretation of Contracts: Concluding Comparative
Observations,” in Contract Terms 123 (Andrew Burrows &
Edwin Peel eds. 2007); Daniel Soulez Larivière, “Overview
20                                              No. 09-1892

of the Problems of French Civil Procedure,” 45 Am. J. Comp.
L. 737, 743-44 (1997); James Beardsley, “Proof of Fact in
French Civil Procedure,” 34 Am. J. Comp. L. 459 (1986).
Neither party cited any such material, except transla-
tions of statutory provisions; beyond that they relied on
the affidavits of their expert witnesses.
   Because English has become the international lingua
franca, it is unsurprising that most Americans, even
when otherwise educated, make little investment in
acquiring even a reading knowledge of a foreign lan-
guage. But our linguistic provincialism does not excuse
intellectual provincialism. It does not justify our judges
in relying on paid witnesses to spoon feed them foreign
law that can be found well explained in English-
language treatises and articles. I do not criticize the
district judge in this case, because he was following the
common practice. But it is a bad practice, followed like
so many legal practices out of habit rather than reflec-
tion. It is excusable only when the foreign law is the law
of a country with such an obscure or poorly developed
legal system that there are no secondary materials to
which the judge could turn. The French legal system is
obviously not of that character. The district court could—as
this court did in Abad v. Bayer Corp., 563 F.3d 663, 670-71
(7th Cir. 2009), with respect to the law of Argentina—have
based his interpretation of French contract law on pub-
lished writings as distinct from paid testimony.
  Of course often the most authoritative literature will
be in the language of the foreign country. But often too
there will be official, or reputable unofficial, translations
No. 09-1892                                               21

and when there are not the parties can have the relevant
portions translated into English. Translations figure
prominently in a variety of cases tried in American
courts, such as drug-trafficking and immigration cases;
why not in cases involving foreign law?
  Article 1156 of the French Civil Code—the provision
that the briefs principally discuss—states in its entirety:
“On doit dans les conventions rechercher quelle a été la
commune intention des parties contractantes, plutôt que de
s’arrêter au sens littéral des termes.” In idiomatic English
(the official English version is stilted), this means that in
interpreting a contract one should search for what the
parties’ joint intention was, rather than stopping with
the literal meaning of the contract’s terms. The plaintiff
argues that this means that no matter how clear the
contract appears to be, a party is entitled to present
evidence at trial that the parties intended something else.
“French law,” according to the plaintiff’s opening brief,
“clearly provides that an assessment of the parties’ rights
and obligations under the [contract] must be evaluated
in light of the parties’ mutual intent, regardless of
whether the contract is deemed unambiguous.”
  What is true and worth noting is that the civil
law—the law of Continental Europe, as distinct from
Anglo-American law—of contracts places an emphasis
on fault that is not found in the common law. As Holmes
remarked, the common law conceives of contracts as
options—when you sign a contract in which you promise
a specified performance you buy an option to either
perform as promised or pay damages, Oliver Wendell
22                                               No. 09-1892

Holmes, “The Path of the Law,” 10 Harv. L. Rev. 457, 462
(1897), unless damages are not an adequate remedy in
the particular case. Whether you were at fault in deciding
not to perform—you could have done so but preferred
to pay damages because someone offered you a higher
price for the goods that you’d promised to the other
party to your contract—is therefore irrelevant.
  In the civil law, in contrast, a party is in breach of his
contract and therefore subject to a legal sanction only if
he “could reasonably have been expected to behave in a
different way,” that is, only if he was at fault in failing
to perform. Jürgen Basedow, “Towards a Universal
Doctrine of Breach of Contract: The Impact of the CISG,”
25 Int’l Rev. L. & Econ. 487, 496 (2005) (“the fault principle
is often considered to be an indispensable part of the law
of obligations in civil law countries”); see also Nicholas,
supra, at 200-01; Tallon, supra, at 224-25, 230-31; Richard
Hyland, “Pacta Sunt Servanda: A Meditation,” 34 Va. J. Int’l
L. 405, 429-30 (1994); John Y. Gotanda, “Recovering Lost
Profits in International Disputes,” 36 Georgetown J. Int’l L.
61, 76-77 (2004). The civil law embraces the slogan pacta
sunt servanda—promises are to be obeyed, not commuted
to a price believed to approximate their value. That is
why in the civil law the default remedy for breach of
contract is (though more in principle than in practice)
specific performance rather than damages. Nicholas,
supra, at 211-12; Ronald J. Scalise, Jr., “Why No ‘Efficient
Breach’ in the Civil Law?: A Comparative Assessment
of the Doctrine of Efficient Breach of Contract,” 55 Am. J.
Comp. L. 721, 726-27 (2007); see Tallon, supra, at 233-34;
John P. Dawson, “Specific Performance in France and
No. 09-1892                                             23

Germany,” 57 Mich. L. Rev. 495, 524-25 (1959). You should
have performed your promise, so the court will order
you to do so.
  The common law of contracts evolved from the law
merchant, the civil law of contracts from canon law.
Joseph M. Perillo, “UNIDROIT Principles of International
Commercial Contracts: The Black Letter Text and a Re-
view,” 63 Fordham L. Rev. 281, 308 n. 190 (1994). Priests
do not take promise breaking quite as lightly as business-
men, but on the other hand are not attuned to com-
mercial usages, such as options. Yet despite the dif-
ference in origins, differences in outcome under the two
legal regimes are small and shrinking. E.g., Stefan
Grundmann, “The Fault Principle as the Chameleon of
Contract Law: A Market Function Approach,” 107 Mich. L.
Rev. 1583, 1586-91 (2009); Vogenauer, supra, at 149-50;
Wayne R. Barnes, “Contemplating a Civil Law Paradigm
for a Future International Commercial Code,” 65 La. L. Rev.
677, 751-52 (2005); Gotanda, supra, at 63-64; Patricia
Pattison & Daniel Herron, “The Mountains Are High
and the Emperor Is Far Away: Sanctity of Contract in
China,” 40 Am. Bus. L.J. 459, 475 (2003). A difference at
least in tone remains, however, and enables one to see
why French law might, as the plaintiff contends, be
more concerned to determine the parties’ intentions than
American law would be. For if an intention is inno-
cent—a party never intended the promise that he is
now accused of having broken—ascribing fault to him,
viewed as a precondition to finding him guilty of a breach
of contract, is a graver step. Conversely, if the party
did intend the promise but somehow it failed to get
24                                               No. 09-1892

written down intelligibly, he should not be permitted to
break it by pointing to a writing. Hence the greater
“readiness [of French courts] to have recourse to previous
negotiations and subsequent conduct of the parties” in
interpreting a contract, Vogenauer, supra, at 150—to
conduct a deeper search into subjective understandings.
  The civil-law culture is the basis for the plaintiff’s
claim to be entitled to a trial at which to present evi-
dence that its contract with the defendant was intended
to mean something different from what it says. This
claim cannot be derived from Article 1156, which, as the
majority opinion in this case points out, just tells the
court to search for what the parties’ joint intention
was rather than stopping with the literal meaning of the
contract’s terms. That is no different from warnings in
American contract law to be wary of literal interpreta-
tions of contracts because such interpretations often are
mistaken. Beanstalk Group, Inc. v. AM General Corp., 283
F.3d 856, 860 (7th Cir. 2002); Rhode Island Charities Trust v.
Engelhard Corp., 267 F.3d 3, 6-7 (1st Cir. 2001); Outlet
Embroidery Co. v. Derwent Mills, 172 N.E. 462, 463 (N.Y.
1930) (Cardozo, C.J.). It is based rather on the greater
willingness (in principle—which will turn out to be
an essential qualification) of a French court than of an
American one to dig deeply for reassurance that it is not
distorting the parties’ intentions by blinding itself to
everything that is not text.
  The argument may seem to be supported by the fact
that French law does not have a parol evidence rule
applicable to commercial cases. See French Commercial
No. 09-1892                                                25

Code, Art. 110-3; CISG-AC [Advisory Council of the
Convention of International Sale of Goods], Opinion No.
3, “Parol Evidence Rule, Plain Meaning Rule, Contractual
Merger Clause and the CISG,” ¶ 1.2.8 (Oct. 23, 2004),
www.cisg.law.pace.edu/cisg/CISG-AC-op3.html (visited
Aug. 6, 2010); Alberto Luis Zuppi, “The Parol Evidence
Rule: A Comparative Study of the Common Law, the Civil
Law Tradition, and Lex Mercatoria,” 35 Ga. J. Int’l & Comp.
L. 233, 258-60 (2007); Arthur T. von Mehren, “Civil-Law
Analogues to Consideration: An Exercise in Comparative
Analysis,” 72 Harv. L. Rev. 1009, 1013 and n. 15 (1959). An
approximation to that rule, and to the related “four cor-
ners” rule, Bank v. Truck Ins. Exchange, 51 F.3d 736, 737-
38 (7th Cir. 1995); E. Allan Farnsworth, Contracts § 7.12,
p. 464 (4th ed. 2004), which forbids using extrinsic evi-
dence to contradict an unambiguous written contract, is
found in Article 1341 of the French Civil Code for
ordinary contracts unless very small. (Neither rule is
limited to oral evidence, despite the word “parol,” which
is derived from the French word for “word”; the parol
evidence rule merely excludes extrinsic evidence con-
cerning precontractual negotiations if the written con-
tract was intended to be the parties’ complete agreement,
Utica Mutual Ins. Co. v. Vigo Coal Co., 393 F.3d 707, 713-
14 (7th Cir. 2004); see also Patton v. Mid-Continent Systems,
Inc., 841 F.2d 742, 745-46 (7th Cir. 1988); Farnsworth, supra,
§ 7.2, pp. 414-16).) Article 1341 bars “proof by witnesses”
that is inconsistent with the written contract unless there
is a “commencement of proof in writing”—a writing orig-
inating with the defendant that makes it probable that
an alleged fact about the parties’ deal is true. Vogenauer,
26                                              No. 09-1892

supra, at 135-37; Jacques H. Herbots, “Interpretation
of Contracts,” in Jan M. Smits, The Elgar Encyclopedia of
Comparative Law 325, 337 (2006).
  But the limitations on extrinsic evidence in Article 1341
do not apply to commercial contracts, a possible charac-
terization of the contract at issue in this case, though not
an inevitable characterization for reasons explained in
the majority opinion. Article 110-3 of the French Commer-
cial Code provides that “with regard to traders, commer-
cial instruments may be proven by any means unless
the law specifies otherwise” (footnote omitted). And CISG-
AC Opinion No. 3, supra, states that “though the
French Civil Code . . . incorporates a version of the
Parol Evidence Rule for ordinary contracts, all forms of
proof are generally available against merchants.” See
also United Nations Convention on Contracts for the
International Sale of Goods, art. 11, 52 Fed. Reg. 6262,
6265 (Mar. 2, 1987); Louis F. Del Duca, “Implementation
of Contract Formation Statute of Frauds, Parol Evidence,
and Battle of Forms CISG Provisions in Civil and Com-
mon Law Countries,” 38 UCC L.J. 55, 56-57 and n. 3 (2005).
  This gap in French commercial law has little practical
significance, however, because it mainly reflects the
fact that civil law systems do not use juries in civil cases.
As a result, their rules on admissibility of evidence
are notably looser than in common law jurisdictions.
Frederick Schauer, “On the Supposed Jury-Dependence
of Evidence Law,” 155 U. Pa. L. Rev. 165, 174-75 (2006);
Kenneth Williams, “Do We Really Need the Federal
Rules of Evidence?,” 74 N. Dak. L. Rev. 1, 21-22 (1998);
Konstantinos D. Kerameus, “A Civilian Lawyer Looks
No. 09-1892                                                27

at Common Law Procedure,” 47 La. L. Rev. 493, 499-503
(1987). Although technically the parol evidence and four-
corners rules are rules of contract law rather of evidence,
Rossetto v. Pabst Brewing Co., 217 F.3d 539, 546 (7th Cir.
2000); Farnsworth, supra, § 7.2, p. 416, they are strongly
influenced by concern lest trial by jury upset the expecta-
tions of contracting parties as embodied in written con-
tracts. AM Int’l Inc. v. Graphic Management Associates, Inc.,
44 F.3d 572, 576 (7th Cir. 1995); Olympia Hotels Corp. v.
Johnson Wax Development Corp., 908 F.2d 1363, 1373 (7th
Cir. 1990); Charles T. McCormick, “The Parol Evidence
Rule as a Procedural Device for Control of the Jury,” 41
Yale L.J. 365 (1932).
  Unburdened by juries and tight rules of evidence,
French courts could range further afield than American
courts in search of subjective contractual intentions.
Could—but don’t. As explained in Vogenauer, supra, at
135-36, while “as a general rule, French and German
law do not limit the admissibility of relevant external
materials in the process of interpretation . . . this does not
mean that it is easy for a party to induce a court to rely
on extrinsic evidence in order to ‘add to, vary or con-
tradict a deed or other written instrument.’ On the con-
trary, civilian systems are acutely aware of the need to
strike a balance between the desire to achieve a
materially ‘right’ outcome on the one hand, and the
struggle for legal certainty on the other. As a consequence,
they are extremely reluctant to admit that the wording of a
contract concluded in writing might be overridden by other
factors. . . . Extrinsic evidence can, however, be used for
the purposes of interpreting a written document that
28                                             No. 09-1892

contains internal contradictions or is otherwise unclear”
(emphasis added, footnote omitted)—which is also true
of American law, but irrelevant to this case.
  Unlike American courts, moreover, “French com-
mercial courts are staffed by members of the business
community, who serve part-time as judges. There is no
requirement that they have legal training. Hearings
before French commercial courts typically last less than
an hour. Witnesses are virtually never heard by the
court. In any case, a French rule of evidence makes evi-
dence originating from any of the parties inadmissible,
which means that no employee of any of the two compa-
nies may validly testify.” Gilles Cuniberti, “Beyond
Contract—The Case for Default Arbitration in Inter-
national Commercial Disputes,” 32 Fordham Int’l L.J. 417,
431-32 (2009) (footnote omitted). “The past continues to
shape the present. This is especially true with respect to
one particularity of the French judicial system which is
rarely evoked—the absence of a jury in civil court pro-
ceedings, and the consequences this has on procedure,
which remains 98% written, with no witnesses, no investi-
gations ordered by the judge, and no cross-examination.
The hearing is a sort of ritual, a rigid, immutable show in
which the silent judge, flanked—for the moment at least—
by two colleagues, listens to the ‘pleadings’: an exercise
in solitary eloquence, a lengthy monologue by a lawyer
who blindly and desperately attempts to breathe life
into documents, or even affidavits, which are inert, con-
signed to paper, embedded in ritual phraseology, and
accompanied by a document proving identity. It is the
absence of any jury which has dictated the entire concept
No. 09-1892                                                29

of what a civil court hearing should be.” Larivière, supra, at
743-44. “[T]he tendency [in French civil litigation is] to
prefer written proof of ultimate fact—evidence that can be
analyzed on the basis of a writing even though its
origins may be in oral testimony or other more difficult-to-
appreciate forms of proof.” Beardsley, supra, at 470.
  The plaintiff in our case wants to marry French substan-
tive doctrine that might appear to permit a more far-
ranging evidentiary exploration in a contract case to
American trial procedure, which permits a far-ranging
evidentiary exploration in many types of case but not in
cases charging a breach of a clear written contract. The
marriage has produced an ungainly hybrid that corre-
sponds neither to French law nor to American law. It is
true that some foreign legal systems heavily influenced
by the civil codes do use common law procedure—as
does Louisiana. Stephen Goldstein, “The Odd Couple:
Common Law Procedure and Civilian Substantive
Law,” 78 Tul. L. Rev. 291 (2003). These typically are
former code jurisdictions that were conquered, or in the
case of Louisiana bought, by a common law nation such
as Britain or the United States. But they do not do it on
an ad hoc basis, as proposed by our plaintiff; and, so far
as I can discover, they do not, by doing so, deny con-
tracting parties the protection of a clearly written contract.
  It is at least as difficult to persuade a French court
(because of its composition and usages) to admit extrinsic
evidence in a contract case as it is to persuade an
American court to do so. See Cuniberti, supra, at 431-32;
Larivière, supra, at 743-44; Beardsley, supra, at 469-70.
30                                                No. 09-1892

The happenstance that this case has been brought in an
American court must not be allowed to produce a misfit
between substantive and procedural law.
  Curiously, one of the defendant’s experts, Professor
Caron, not only cites Article 1156 but asserts that in
interpreting the “common intention of the parties . . .
reference to the negotiations that may have taken
place between the parties should be required.” I don’t
think he means that there is a legal requirement; there
isn’t. I think he means it would be helpful to refer to
the previous negotiations in this case because they sup-
port the defendant’s position. Yet in its brief the de-
fendant goes further and says that “Article 1156 simply
requires that a court look beyond the literal meaning of
the terms of an agreement, even where—as here—the
terms of the agreement are plain and unambiguous”
(emphasis added). This is not a correct interpretation
of French law, or even one helpful to the defendant, since
the contract unambiguously supports its position. The
defendant acknowledges, on the basis of what appears
to be its expert’s misunderstanding or misstatement of
French law, that it is not enough that the contract be
unambiguous; the evidence of subjective intention must
also be. Among other things this ignores the following
exception, which is not inapplicable to commercial con-
tracts, to the principle that “judicial interpretation of con-
tracts is considered to entail questions of fact and therefore
be subject to the discretion of the lower courts”: in “cases
in which there has been a distortion (une dénaturation) of
the clear and precise terms of the contract . . ., the court is
deemed to be faced not merely with a question of the
No. 09-1892                                                 31

interpretation of a contract, but rather a refusal to apply
it.” Tallon, supra, at 225; see also Herbots, supra, at 334. It
must not refuse to apply it.
  The parties’ reliance on affidavits to establish the stan-
dard for interpreting their contract has produced only
confusion. They should have relied on published
analyses of French commercial law.




   W OOD , Circuit Judge, concurring. While I endorse
without reservation the majority’s reading of the 1991
contract that is at the heart of this case, I write separately
to note my disagreement with the discussion of F ED. R.
C IV. P. 44.1 in both the majority opinion, ante at 6-7, and
in Judge Posner’s concurring opinion. Rule 44.1 itself
establishes no hierarchy for sources of foreign law, and
I am unpersuaded by my colleagues’ assertion that
expert testimony is categorically inferior to published,
English-language materials. Exercises in comparative
law are notoriously difficult, because the U.S. reader
is likely to miss nuances in the foreign law, to fail to
appreciate the way in which one branch of the other
country’s law interacts with another, or to assume errone-
ously that the foreign law mirrors U.S. law when it does
not. As the French might put it more generally, ap-
32                                                  No. 09-1892

parently similar phrases might be faux amis. A simple
example illustrates why two words might be “false
friends.” A speaker of American English will be
familiar with the word “actual,” which is defined in
Webster’s Third New International Dictionary as “existing
in act, . . . existing in fact or reality: really acted or acting
or carried out—contrasted with ideal and hypothetical . . . .”
W EBSTER’S T HIRD N EW I NTERNATIONAL D ICTIONARY 22
(1993). So, one might say, “This is the actual chair used
by George Washington.” But the word “actuel” in French
means “present” or right now. L E R OBERT & C OLLINS
C OMPACT P LUS D ICTIONNAIRE 7 (5th ed. 2003). A French
person would thus use the term “les événements actuels”
or “actualité” to refer to current events, not to describe
something that really happened either now or in the past.
  There will be many times when testimony from an
acknowledged expert in foreign law will be helpful, or
even necessary, to ensure that the U.S. judge is not con-
fronted with a “false friend” or that the U.S. judge under-
stands the full context of the foreign provision. Some
published articles or treatises, written particularly for a
U.S. audience, might perform the same service, but
many will not, even if they are written in English, and
especially if they are translated into English from
another language. It will often be most efficient and
useful for the judge to have before her an expert who
can provide the needed precision on the spot, rather
than have the judge wade through a number of secondary
sources. In practice, the experts produced by the parties
are often the authors of the leading treatises and
scholarly articles in the foreign country anyway. In those
No. 09-1892                                               33

cases, it is hard to see why the person’s views cannot
be tested in court, to guard against the possibility that
he or she is just a mouthpiece for one party. Prominent
lawyers from the country in question also sometimes
serve as experts. That too is perfectly acceptable in princi-
ple, especially if the question requires an understanding
of court procedure in the foreign country. In many
places, the academic branch of the legal profession is
entirely separate from the bar. Academic writings in
such places tend to be highly theoretical and removed
from the day-to-day realities of the practice of law.
  To be clear, I have no objection to the use of written
sources of foreign law. Rule 44.1 permits the court to
consider “any relevant material or source, including
testimony, whether or not submitted by a party or ad-
missible under the Federal Rules of Evidence.” The
written sources cited by both of my colleagues throw
useful light on the problem before us in this case, and
both were well within their rights to conduct inde-
pendent research and to rely on those sources. There is
no need, however, to disparage oral testimony from
experts in the foreign law. That kind of testimony has
been used by responsible lawyers for years, and there
will be many instances in which it is adequate by itself
or it provides a helpful gloss on the literature. The tried
and true methods set forth in FED. R. E VID. 702 for testing
the depth of the witness’s expertise, the facts and other
relevant information on which the witness has relied, and
the quality of the witness’s application of those
principles to the problem at hand, suffice to protect the
court against self-serving experts in foreign law, just as
34                                                No. 09-1892

they suffice to protect the process for any other kind
of expert.
   Finally, my colleagues see no material difference
between a judge’s ability to research the laws of
Louisiana or Puerto Rico and her ability to research
the laws of France, Australia, or Indonesia. With respect,
I cannot agree with them. Like the laws of the other 49
states, the law of Louisiana is based on many sources.
One important such source is the Code Napoléon, but
it is not the only source. Louisiana has legislation on the
usual topics, it is part of the federal system, and its
courts function much like the courts of other states. See,
e.g., Kensie Kim, Mixed Systems in Legal Origins Analysis,
83 S. C AL. L. R EV. 693, 720 n.123 (2010) (noting that, though
its civil procedure is in the civil law form, Louisiana’s
criminal procedure has adopted a U.S. common-law
form); William R. Forrester, Jr., New Technology & The
2007 Amendments to the Code of Civil Procedure, 55 L A. B AR
J. 236 (2008) (noting that the 2007 amendments to Louisi-
ana’s civil procedure rules adopt most of the provisions
in the Federal Rules of Civil Procedure for electronically
stored information); Harry J. Haynsworth, The Unified
Business Organizations Code, 29 D EL. J. C ORP. L. 83, 101
n.110 (2004) (noting that Louisiana has adopted several
provisions of the Uniform Commercial Code); William R.
Forrester, Jr., Recent Changes to the Code of Civil Proce-
dure, 51 L A. B AR J. 342 (2004) (discussing amendments
to Louisiana’s civil procedure rules governing expert
discovery); David W. Robertson, Summary Judgment and
Burden of Proof, 45 L A. B AR J. 331 (1997) (discussing the
new Louisiana rule on summary judgment and noting
No. 09-1892                                              35

that it was derived directly from the U.S. Supreme
Court’s decision in Celotex Corp. v. Catrett, 477 U.S. 317
(1986)).
   Puerto Rico’s system is somewhat less accessible for
non-Spanish-speaking Americans. Interestingly, one finds
Puerto Rican materials under the “International/World-
wide Materials” database in Westlaw®, not under the
U.S. States database. This is so even though Congress
has expressly defined Puerto Rico as a “state” for pur-
poses of the diversity jurisdiction statute. See 28 U.S.C.
§ 1332(e) (2010). There is no denying the fact, however,
that Puerto Rico is far more integrated into the U.S.
legal system than any foreign country is. Since Puerto
Rico falls within the jurisdiction of the First Circuit, see
28 U.S.C. § 41 (2010), the judges of that court regularly
hear cases implicating Puerto Rican law. Furthermore,
American law has greatly influenced the Puerto Rican
legal system. See, e.g., Harry J. Haynsworth, The Unified
Business Organizations Code, 29 D EL. J. C ORP. L. 83, 86
n.32, 87 (2004) (stating that Puerto Rico has adopted
the Delaware General Corporation Law and the Revised
Uniform Partnership Act); Symeon C. Symeonides, Choice
of Law in the American Courts in 1998: Twelfth Annual
Survey, 47 A M . J. C OMP. L. 327, 354 (1999) (noting that
Puerto Rican choice-of-law jurisprudence was influenced
by the Second Restatement); Luis E. Rodríguez-Rivera,
Genesis of Puerto Rico’s Environmental Law, 67 R EVISTA
JURIDICA U NIVERSIDAD DE P UERTO R ICO 201, 209-11 (1998)
(discussing the impact of the American legal tradition
on Puerto Rican law, especially environmental law). As a
practical matter, therefore, the Supreme Court was on
firm ground when it assumed, in the text of Rule 44.1,
36                                              No. 09-1892

that only the law of a “foreign country” would be sub-
ject to the rule’s procedures, not the law of a U.S. state,
territory, or commonwealth.
   For these reasons, although I join the majority’s reason-
ing in all other respects, I do not share their views
about the use of expert testimony to prove foreign law.
I therefore concur in the judgment to that extent.




                           9-2-10